Exhibit AMENDED AND RESTATED DECLARATION OF TRUST OF WASHINGTON PREFERRED CAPITAL TRUST Dated as of April 7, 2008 TABLE OF CONTENTS Page ARTICLE I Section 1.1. Definitions 1 ARTICLE II ORGANIZATION Section 2.1. Name 10 Section 2.2. Office 10 Section 2.3 Purpose 10 Section 2.4. Authority 10 Section 2.5. Title to Property of the Trust 11 Section 2.6. Powers and Duties of the Trustees and the Administrators 11 Section 2.7. Prohibition of Actions by the Trust and the Trustees 16 Section 2.8. Powers and Duties of the Institutional Trustee 16 Section 2.9. Certain Duties and Responsibilities of the Trustees and the Administrators 18 Section 2.10. Certain Rights of Institutional Trustee 20 Section 2.11. Delaware Trustee 22 Section 2.12. Execution of Documents 22 Section 2.13. Not Responsible for Recitals or Issuance of Securities 22 Section 2.14. Duration of Trust 23 Section 2.15. Mergers 23 ARTICLE III SPONSOR Section 3.1. Sponsor’s Purchase of Common Securities 25 Section 3.2. Responsibilities of the Sponsor 25 ARTICLE IV TRUSTEES AND ADMINISTRATORS Section 4.1. Number of Trustees 25 Section 4.2. Delaware Trustee 25 Section 4.3. Institutional Trustee; Eligibility 26 Section 4.4. Administrators 26 Section 4.5. Appointment, Removal and Resignation of the Trustees and the Administrators 27 Section 4.6. Vacancies Among Trustees 28 Section 4.7. Effect of Vacancies 29 Section 4.8. Meetings of the Trustees and the Administrators 29 Section 4.9. Delegation of Power 29 Section 4.10. Merger, Conversion, Consolidation or Succession to Business 30 ARTICLE V DISTRIBUTIONS Section 5.1. Distributions 30 ARTICLE VI ISSUANCE OF SECURITIES Section 6.1. General Provisions Regarding Securities 30 Section 6.2. Paying Agent, Transfer Agent, Calculation Agent and Registrar 32 Section 6.3. Form and Dating 32 Section 6.4. Book-Entry Capital Securities 33 Section 6.5. Mutilated, Destroyed, Lost or Stolen Certificates 36 Section 6.6. Temporary Certificates 36 Section 6.7. Cancellation 36 Section 6.8. Rights of Holders; Waivers of Past Defaults 36 ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST Section 7.1. Dissolution and Termination of Trust 38 ARTICLE VIII TRANSFER OF INTERESTS Section 8.1. General 39 Section 8.2. Transfer Procedures and Restrictions 41 Section 8.3. Deemed Security Holders 44 Section 8.4. Transfer of Initial Securities 44 Section 8.5. Exchange of Capital Securities by Sponsor or its Affiliates 45 Section 8.6. Obligation of the Trust to Eliminate a DTC Deliver Order Chill in Certain Circumstances 46 ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS Section 9.1. Liability 47 Section 9.2. Exculpation 47 Section 9.3. Fiduciary Duty 47 Section 9.4. Indemnification 48 Section 9.5. Outside Businesses 51 Section 9.6. Compensation; Fee 51 ARTICLE X ACCOUNTING Section 10.1. Fiscal Year 52 Section 10.2. Certain Accounting Matters 52 ii Section 10.3. Banking 53 Section 10.4. Withholding 53 ARTICLE XI AMENDMENTS AND MEETINGS Section 11.1. Amendments 54 Section 11.2. Meetings of the Holders of the Securities; Action by Written Consent 56 ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE TRUSTEE Section 12.1. Representations and Warranties of Institutional Trustee 57 Section 12.2. Representations and Warranties of Delaware Trustee 58 ARTICLE XIII MISCELLANEOUS Section 13.1. Notices 59 Section 13.2. Governing Law 60 Section 13.3. Submission to Jurisdiction 60 Section 13.4. Intention of the Parties 60 Section 13.5. Headings 60 Section 13.6. Successors and Assigns 60 Section 13.7. Partial Enforceability 61 Section 13.8. Counterparts 61 ANNEXES AND EXHIBITS ANNEX I Terms of Capital Securities and Common Securities EXHIBIT A-1 Form of Capital Security Certificate EXHIBIT A-2 Form of Common Security Certificate EXHIBIT B Form of Administrator’s Certificate of the Trust EXHIBIT C Form of Transferee Certificate to be Executed by Accredited Investor EXHIBIT D Form of Transferor Certificate to be Executed for QIBs EXHIBIT E Form of Transferee Certificate to be Executed by Non-U.S. Persons iii AMENDED AND RESTATED DECLARATION OF TRUST OF WASHINGTON PREFERRED CAPITAL TRUST April 7, AMENDED AND RESTATED DECLARATION OF TRUST (as amended or supplemented from time to time in accordance with the terms hereof, this “Declaration”), dated and effective as of April 7, 2008, by the Trustees (as defined herein), the Administrators (as defined herein), the Sponsor (as defined herein) and the holders from time to time of undivided beneficial interests in the assets of the Trust (as defined herein) to be issued pursuant to this Declaration. WHEREAS, certain of the Trustees and the Sponsor established Washington Preferred Capital Trust (the “Trust”), a statutory trust under the Statutory Trust Act (as defined herein), pursuant to a Declaration of Trust, dated as of March 28, 2008 (the “Original Declaration”), and a Certificate of Trust filed with the Secretary of State of the State of Delaware on March 28, 2008, for the sole purpose of issuing and selling the Securities (as defined herein) representing undivided beneficial interests in the assets of the Trust, investing the proceeds thereof in the Debentures (as defined herein) of the Debenture Issuer (as defined herein) and engaging in those activities necessary, advisable or incidental thereto; WHEREAS, as of the date hereof, no interests in the assets of the Trust have been issued; and WHEREAS, all of the Trustees, the Administrators and the Sponsor, by this Declaration, amend and restate each and every term and provision of the Original Declaration. NOW, THEREFORE, it being the intention of the parties hereto to continue the Trust as a statutory trust under the Statutory Trust Act and that this Declaration constitutes the governing instrument of such statutory trust, and that all assets contributed to the Trust will be held in trust for the benefit of the holders, from time to time, of the Securities, subject to the provisions of this Declaration, and, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties, intending to be legally bound hereby, amend and restate in its entirety the Original Declaration and agree as follows: ARTICLE I INTERPRETATION AND DEFINITIONS Section 1.1.Definitions.Unless the context otherwise requires: (a)capitalized terms used in this Declaration but not defined in the preamble above or elsewhere herein have the respective meanings assigned to them in this Section 1.1 or, if not defined in this Section 1.1 or elsewhere herein, in the Indenture; (b)a term defined anywhere in this Declaration has the same meaning throughout; (c)all references to “the Declaration” or “this Declaration” are to this Declaration and each Annex and Exhibit hereto, as modified, supplemented or amended from time to time; (d)all references in this Declaration to Articles and Sections and Annexes and Exhibits are to Articles and Sections of and Annexes and Exhibits to this Declaration unless otherwise specified; (e)a term defined in the Trust Indenture Act (as defined herein) has the same meaning when used in this Declaration unless otherwise defined in this Declaration or unless the context otherwise requires; and (f)a reference to the singular includes the plural and vice versa. “Additional Amounts” has the meaning set forth in Section 3.06 of the Indenture. “Administrative
